Citation Nr: 1224389	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  07-25 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to an initial compensable disability rating from June 30, 2005 to November 17, 2008 for a service-connected right knee disability.

2.  Entitlement to an initial disability rating in excess of 10 percent as of November 18, 2008 for a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from July 1997 to November 1997 and from March 2003 to May 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The claim has since been transferred to the Denver, Colorado RO.  These decisions were confirmed and continued in a June 2006 rating decision.

In an August 2009 supplemental statement of the case, a decision review officer (DRO) increased the Veteran's disability rating for his right knee disability to 10 percent, effective November 18, 2008.  However, as that grant does not represent a total grant of the benefits sought on appeal, the claim for an increased rating for a right knee disability remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran appeared and provided testimony before the undersigned Acting Veterans Law Judge (AVLJ) in August 2010.  A transcript of the hearing has been associated with the claims file.

In January 2011, the Board denied entitlement to service connection for a bilateral hearing loss disability and, at the Veteran's request, dismissed his claim for entitlement to service connection for an eye injury.  In addition, the Board remanded the issue of entitlement to an increased initial disability rating for the Veteran's right knee disability for additional development. 

The issue of entitlement to an initial disability rating in excess of 10 percent as of November 18, 2008 for a service-connected right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

For the time period from June 30, 2005 to November 17, 2008, the Veteran's service-connected right knee disability was manifested by painful motion.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, but no higher, for a right knee disability have been met for the period from June 30, 2005 to November 17, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.71a, Diagnostic Codes 5299-5014 (2011).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The appeal for a higher initial rating for bilateral hearing loss arises from disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to 'downstream' questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 'duty to assist' contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified post-service VA treatment records.  In addition, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge.

The Veteran was provided with a VA examination in November 2005, which is adequate for rating purposes.  The examiner took a history from the Veteran and provided range of motion measurements of the Veteran's right knee.  

Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will; however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's right knee disability is rated under Diagnostic Codes 5299-5014.  VA regulations provide that conditions not listed in the rating schedule will be rated by analogy and coded with the first two numbers of the schedule provisions for the most closely related body part and '99.'  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2011).  Under Diagnostic Code 5014, osteomalacia is to be rated on limitation of motion of affected parts, as degenerative arthritis. 38 C.F.R. § 4.71a, DCs 5014 (2011).  
Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DC's for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC's, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

The Diagnostic Codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under DC's 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under DC's 5003 and 5257, provided that a separate rating is based upon additional disability. Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

A November 2005 VA examination report shows that the Veteran had daily intermittent anterior right knee pain that occurred after he had been driving for about 30 minutes or had been in one position with the knee flexed.  There was no swelling, locking or giving way.  His knee pain improved with movement.  The Veteran had normal gait and station, and the right knee showed no effusion, redness or tenderness.  There was no bony deformity.  There was minimal crepitus on flexion and extension of the right knee with pressure applied to the kneecap.  He had no pain.  The knee was stable when stressed with anterior, posterior, valgus and varus manner.  The right knee moved from 0 to 140 degrees of flexion without observed manifestation of pain and without additional limitation after repetitive motion.  There were no additional limitations that could be described as occurring with flare-ups without speculation.  The diagnosis was right knee patellofemoral syndrome.  

In his July 2006 notice of disagreement, the Veteran indicated that he had pain when driving because his knee was bent, and that his knee was painful every day, but worse when it was cold.  The Veteran indicated that he worked outside, so it was painful constantly while working, and that limitation of motion occurred while it was cold.  Then, it hurt to walk.  In his July 2007 VA form 9, the Veteran stated that his knee bothered him six to eight times a month, with pain at the level of 6-8 out of 10.  He indicated that it bothered him more at work, and that he took medication for the pain.

The Board finds that, based on the evidence of record, the Veteran's right knee disability warrants a 10 percent disability rating, for the time period from June 30, 2005 to November 17, 2008.  The Veteran has contended that he has pain in his right knee on a daily basis or several times per month, when driving or working.  The Board notes that he is competent to report symptoms that the lay witness observed and is within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses.  Layno v. Brown, 6 Vet. App. 465, (1994).  Knee pain falls into such a category.  

In addition, the Veteran's reports of knee pain are credible.  While his reports have differed in how often his pain occurs have differed slightly, the evidence reflects that, during the time frame from June 30, 2005 to November 17, 2008, he consistently contended that he had pain in his right knee.  Therefore, the Board finds that a 10 percent disability rating is warranted, based on pain in his right knee joint.  38 C.F.R. § 4.59, Burton. 

The Board has considered other Diagnostic Codes in order to provide the Veteran with the most beneficial disability rating for his right knee disability.  

The Veteran had full range of motion during this time period; therefore, higher disability ratings are not warranted under Diagnostic Code 5260 or 5261 for limitation of flexion and extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Diagnostic Code 5257 pertains to recurrent subluxation or lateral instability of a knee; however, there is no evidence of instability or subluxation in the Veteran's right knee for the time period from June 30, 2005 to November 17, 2008. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

As there is no lay or medical evidence of ankylosis, impairment of the tibia and fibula by malunion or nonunion, genu recurvatum, or history of removal of semilunar cartilage, the criteria of Diagnostic Codes 5256, 5259, 5262 and 5263 do not apply.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5262, 5263 (2011).  

Extraschedular and TDIU considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  The symptoms associated with the Veteran's right knee disability are contemplated by the rating criteria set out in Diagnostic Code 5014.  38 C.F.R. § 4.71a, Diagnostic Code 5014.  Thus, the evidence does not support referring this case for an extraschedular evaluation.

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case there has been no allegation or evidence of unemployability.  The Veteran has recently indicated that he was employed during the time period from June 30, 2005 to November 17, 2008.  Accordingly, the question of entitlement to TDIU has not been raised.


ORDER

Entitlement to a 10 percent rating for is granted for a right knee disability for the time period from June 30, 2005 to November 17, 2008, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Pursuant to the Board's January 2011 remand, the Veteran was afforded a VA examination in January 2011, in order to assess the severity of the Veteran's service-connected right knee disability.  The examiner was asked to take range of motion measurements, perform tests for instability, and determine whether there was additional loss of function due to pain, on use, or during flare-ups.  If feasible, the examiner was asked to express the additional impairment of function in terms of additional degree of limitation of motion. 

The January 2011 VA examiner opined that the Veteran had chronic right knee bursitis and that the bursa would likely swell and cause joint stiffness and pain with increased physical activity or with prolonged immobility.  The examiner noted that, although the pain was not severe, it would likely cause a decrease in mobility.  The Veteran indicated that his knee was not bothersome at the time of the examination, but that he had flare-ups when his knee was more symptomatic.  The examiner concluded that he could not determine whether there was additional loss of function during flare-ups without resort to speculation, since he could not examine the Veteran's knee when it was more symptomatic.  

In Mitchell, the Court found examination findings to be inadequate where the examiner did not explicitly report 'whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain.'  In this case, the examiner also did not explicitly report the point in the ranges of knee motion, if any, when pain caused functional impairment, or whether there was any additional range of motion loss due to any weakened movement, excess fatigability, incoordination, or flare-ups.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes. 38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required 'for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

As such, the Veteran should be scheduled for a VA examination during a flare-up, to the extent possible, to determine the nature of severity of his right knee disability.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a physician to evaluate the current severity of the service-connected right knee disability, during a flare-up of his right knee symptoms.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The range of motion of his right knee should be reported in degrees. The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, or pain.  

If the examination cannot be scheduled during a flare-up, the examiner should attempt to provide the degree of additional limitation of motion of the right knee, based on the Veteran's reports of his symptoms and limitation during a flareup.

The examiner should express this opinion in terms of the degree of additional range-of-motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner should report if there is ankylosis of the knee and, if so, the angle at which the knee is held.

The examiner should also report whether there is subluxation or instability of the right knee, and if present, provide an opinion as to its severity.

The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  Then readjudicate the claim for increased rating, to include consideration of the possibility of 'staged' ratings, if indicated. If either remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
E. I. Velez
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


